DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 6 and 12
Cancelled: Claims 3 – 4, 8 – 9, 11, 13, 15 – 16
Added: None 
Therefore Claims 1 – 2, 5 – 7, 10, 12, 14 and 17 are now pending.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant respectfully submits that the cited references fail to teach or suggest such features: "establishing corresponding relations between application scenes and accidental-touch prevention regions based on the accidental-touch region data; determining, by the terminal, an application scene of the touch screen according to activated hardware in the terminal; determining, by the terminal, an accidental-touch prevention region of the touch screen under the application scene based on the corresponding relations between application scenes and accidental-touch prevention regions..."
Examiner respectfully disagrees with the applicant in that the amendments stated that “determining an application scene of the touch screen according to activate hardware in the terminal.” The phrase “activated hardware in the terminal” is considered very broad which includes the processor, memory or any other hardware that is use to create the terminal. Therefore Examiner maintained that Kong still teaches these limitations: “determining, by the terminal (FIG 5B, electronic device), an application scene (application) of the touch screen (FIG 8, 801 – 803) according to activated hardware in the terminal (FIGS 7A & 7B and Paragraph [0194 – 0212] – clearly shows and teaches the activated hardware within the terminal for determining an application scene); 
determining, by the terminal (electronic device), an accidental-touch prevention region (touch blocking region) of the touch screen under to the application scene (803 - 805) based on the corresponding relations between application scenes (application) and the accidental-touch prevention regions (touch blocking region; see FIG 8; Paragraph [0226 – 0232]).
Therefore since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 2, 5 – 7, 10, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US Publication 2019/0179487 A1 in view of Zhang et al., US Publication 2019/0179485.

With regards to Claims 1, 6 and 12, Kong discloses: A method and device (Title and Abstract), A non-transitory computer storage medium, having executable instructions stored thereon that, when executed by a processor of a terminal with a touch screen, cause the terminal to perform acts (Paragraph [0118]) comprising:  
a processor (FIG 2, 210);
a memory (230);
a memory for storing instructions executable by the processor (Paragraph [0050]);
determining, by the terminal (FIG 5B, electronic device), an application scene (application) of the touch screen (FIG 8, 801 – 803) according to activated hardware in the terminal (FIGS 7A & 7B and Paragraph [0194 – 0212] – clearly shows and teaches the activated hardware within the terminal for determining an application scene); 
determining, by the terminal (electronic device), an accidental-touch prevention region (touch blocking region) of the touch screen under to the application scene (803 - 805) based on the corresponding relations between application scenes (application) and the accidental-touch prevention regions (touch blocking region; see FIG 8; Paragraph [0226 – 0232]); and 

Kong fails to explicitly disclose: further comprising: collecting accidental-touch region data of the touch screen under different application scenes based on usage data of a user; and 
establishing the corresponding relations between the application scenes and the accidental-touch prevention regions according to the accidental-touch region data;
wherein collecting the accidental-touch region data of the touch screen under different application scenes based on the usage data of the user comprises: recording touch positions of accidental-touch operations and corresponding application scenes, and determining shapes or sizes of regions to be blocked against the accidental-touch operations based on the recorded touch positions of the accidental-touch operations.  
Zhang discloses: collecting accidental-touch region data of the touch screen under different application scenes based on usage data of a user (Paragraph [0027] – teaches that data for holding the mobile terminal can be collected by the mobile terminal. An area that is easily false touched may be determined by analyzing the collected data, and the area can be set as the preset area); and 
establishing the corresponding relations between the application scenes (Kong’s teaches this feature) and the accidental-touch prevention regions according to the accidental-touch region data (Paragraph [0027]), wherein collecting the accidental-touch region data of the touch screen under different application scenes based on the usage data of the user  (Paragraph [0027]) comprises: recording touch positions of accidental-touch operations (Paragraph [0027] - the manner and posture can be recorded in the ).    
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of collecting accidental-touch region data of the touch screen under different application scenes based on usage data of a user; and establishing the corresponding relations between the application scenes and the accidental-touch prevention regions according to the accidental-touch region data; wherein collecting the accidental-touch region data of the touch screen under different application scenes based on the usage data of the user comprises: recording touch positions of accidental-touch operations and corresponding application scenes, and determining shapes or sizes of regions to be blocked against the accidental-touch operations based on the recorded touch positions of the accidental-touch operations in Kong’s invention as taught by Zhang’s invention.
The motivation for doing this would have been in order to improve the accuracy of the contact reporting in the multi-touch input and implement the effect of improving the processing accuracy of the screen touch event of the mobile terminal are achieved (Zhang’s Abstract).

With regards to Claims 2, 7 and 14, Kong discloses: wherein determining the application scene of the touch screen (FIG 8, 803 – 805) comprises at least one of following acts: 
determining the application scene according to a display mode of the touch screen of the terminal (Paragraph [0186]); or 
determining the application scene according to a type of display content of the touch screen of the terminal (Paragraph [0226 – 0228]).  

With regards to Claims 5, 10 and 17, Kong discloses: wherein the touch screen comprises a plane region (FIG 5A, 510) and curved regions (520 & 530) coupled with edges of the plane region (FIGS 5A – 5B, shows this features); and 
determining the accidental-touch prevention region of the touch screen according to the application scene (FIG 8, 803 – 805) comprises: determining at least part of the curved regions as the accidental-touch prevention region according to the application scene (Paragraph [0247]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625